DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 09/27/2021 has been entered. 
Claims 1-25 are now pending in the application.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, line 8, claim 16, line 8: “the conductive routing layers” lacks antecedent basis. 

Regarding claim 1, line 2, claim 16, line 2: limitations “a first face” and “second face” are unclear. There is no information about “a first face” and “second face” in the specification. It is unclear how related “a first face” and “second face” with a bottom 
Regarding Claims 2-15 - the aforementioned claims are rejected based on their dependent status from Claim 1. Regarding Claims 17-23 - the aforementioned claims are rejected based on their dependent status from Claim 16.

Regarding claim 24, line 2, claim 16, line 2: limitations “a first surface” and “second surface” are unclear. There is no information about limitations “a first surface” and “second surface” in the specification. It is unclear how related “a first surface” and “second surface” with a bottom surface 180-1 and an opposing top surface 180-2 of a package substrate 102 described in the Specification para. [0020]
Regarding Claim 25 is rejected based on their dependent status from Claim 24.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Regarding claim 1: Choudhury discloses a microelectronic assembly (100), comprising: a package substrate (105, 110) having a first face (at top) and an opposing second face (at bottom); a radio frequency (RF) IC (125) having a plurality of contacts on a first face (shown in fig. 1), wherein the RF IC is embedded in the package substrate with the first face of the RF IC facing towards the first face of the package substrate; and an RF front end (135, 115) between the RF IC (125) and the second face of the package substrate (at least partially), wherein the RF front end includes conductive traces and conductive vias (shown in fig. 1) and is incorporated as part of the conductive routing layers (105, 110) of the package substrate. Choudhury is silent with respect to a radio frequency (RF) die.
Nair discloses in fig. 1 the active die (104) is embedded in the package.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Choudhury a radio frequency (RF) die, as taught by Nair in order to provide reduced form factor, as taught by Nair [0014].
Although it doesn’t explicitly teach the RF front end does not extend laterally beyond a footprint of the RF die, Choudhury teaches different sizes of the RF front ends (please see the RF front ends (130, 135) which have linear sizes smaller than footprint of the RF die (125). Moreover the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Choudhury and Nair the RF front end does not extend laterally beyond a footprint of the RF die in order to provide compact design of the microelectronic assembly and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 16: Choudhury discloses an electronic device (Abstract), comprising: a package substrate (105, 110) having a first face (at top) and an opposing second face (at bottom); a radio frequency (RF) IC (125) having a plurality of contacts on a first face (shown in fig. 1), wherein the RF IC is embedded in the package substrate with the first face of the RF IC facing towards the first face of the package substrate; an RF front end (135, 115) between the RF IC (125) and the second face of the package substrate (at least partially), wherein the RF front end includes conductive traces and conductive vias  (shown in fig. 1) and is incorporated as part of the conductive routing layers (105, 110) of the package substrate. Choudhury is silent with respect to a radio frequency (RF) die and a circuit board electrically coupled to the second face of the package substrate.
Nair discloses in fig. 1 the active die (104) is embedded in the package to a radio frequency (RF) die and a circuit board (130) electrically coupled to the second face of the package substrate (101).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Choudhury to a radio frequency (RF) die and a circuit board electrically coupled to the second face of the package substrate, as taught by Nair in order to provide reduced form factor, as taught by Nair [0014].

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Choudhury and Nair the RF front end does not extend laterally beyond a footprint of the RF die in order to provide compact design of the electronic device and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claims 2-3, 5-11,13-15, 17-18 and 20-23: Choudhury, as modified by the teaching of Nair, discloses the microelectronic assembly (or electronic device) having all of the claimed features as discussed above with respect to claim 1 (or 16), [claim 2 or claim 17] the RF front end (115, Choudhury) spans two or more conductive routing layers (105, 110); [claim 3 or claim 18] the RF front end (115, Choudhury) comprises 

a crystal [0026]; [claim 10] a mold (120) (Nair) material on the surface mount device (118); [claim 11] a conformal shield (122) (Nair) [0028]; [claim 13] the microelectronic assembly is included in a server device [0063] (Nair); [claim 14] the microelectronic assembly is included in a portable computing device [0028] (Choudhury) and [0063] (Nair); [claim 15] the microelectronic assembly included in a wearable computing device [0028] (Choudhury).

Regarding claim 12: Choudhury, as modified discloses the microelectronic assembly having all of the claimed features as discussed above with respect to claim 1. It doesn’t explicitly teach a circuit board electrically coupled to the second face of the package substrate, wherein the circuit board includes an antenna and the RF die is electrically coupled to the antenna.
Nair discloses a circuit board (130, 502) electrically coupled to the second face of the package substrate (101), wherein the circuit board includes an antenna and the RF die (104) is electrically coupled to the antenna [0060].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Choudhury a circuit board electrically coupled to the second face of the package substrate, wherein the circuit board includes an antenna and the RF die is electrically coupled to the antenna, as taught by Nair in order to provide reduced form factor, as taught by Nair [0014].


Nair discloses in fig. 1 the active die (104) is embedded in the package.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Choudhury a radio frequency (RF) die, as taught by Nair in order to provide reduced form factor, as taught by Nair [0014].
Although it doesn’t explicitly teach the RF front end does not extend laterally beyond a footprint of the RF die, Choudhury teaches different sizes of the RF front ends (please see the RF front ends (130, 135) which have linear sizes smaller than footprint of the RF die (125). Moreover the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Choudhury and Nair the RF front end does not extend laterally beyond a footprint of the RF die in order to provide compact design of the microelectronic assembly and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 25: Choudhury, as modified by the teaching of Nair, discloses the method having all of the claimed features as discussed above with respect to claim 24, further comprising: forming an RF routing region on the dielectric layer (105) (Choudhury), wherein the RF front end (115) is part of the RF routing region [0026].

4.2.	 Claims 4 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Choudhury in view of Nair, as applied to claims 1 and 16 respectively above, and further in view of  Block et al. (US 7848727) hereinafter Block.

Regarding claims 4 and 19: Choudhury, as modified by the teaching of Nair, discloses the microelectronic assembly (or electronic device) having all of the claimed features as discussed above with respect to claim 1 (or 16). It doesn’t explicitly teach that the RF front end comprises a duplexer.
Block discloses in the “Background of the invention” section, that it was old and well known to use a duplexer in the telecommunications System (col. 1: 40-43). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Choudhury and .

Conclusion 

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848